DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because claim 9 recites a scaffolding structure of which the device (as best understood in view of the 112 2nd indefiniteness rejections below) is part. The claim does not recite a device. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting elements are configured to retain cross members between the truss pipes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The only truss embodiment with cross members, 3, Figs. 2-3, does not show them retained by connecting elements 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a device for strengthening and/or rigging trusses, the device comprising (as best understood) at least connecting elements and attachment devices (and possibly certain truss pipes, this is not clear), which is vague and confusing. How can a device be for strengthening and/or rigging trusses (for enhancing the strength of an existing unstrengthened truss and/or for rigging an unrigged truss (like a fitting out an unrigged ship with rigging)) when parts of such device (at least the connecting elements and attachment devices) are also parts of the truss itself (a truss not a truss without at least something to connect the truss members together, in this case the connecting elements) that is to be strengthened or rigged? In other words, how can a device be used to strengthen or rig itself (or at least part of itself)? What is the device being claimed? Is it connecting elements and attachment devices or is it in combination the connecting elements and attachment devices and an unstrengthened/unrigged truss?  

Claim 1 positively recites (as best understood) a total of  six truss pipes (two plus four) and then recites that the attachment device are for attaching mounted structures, which is confusing because the mounted structures are assumed to be, element 7, which are truss pipes. How many truss pipes are recited?
Claim 2 recites “the attachment devices of the connecting elements” which is confusing. Claim 1 recites connecting elements consisting of connection sheets… As such, “consisting of” being a completely closed transition, the connecting elements can’t have other elements such as attachment devices. 
Claim 3 recites the at least two connecting elements are configured to retain cross members between the three or more of the truss pipes. There is insufficient antecedent basis for this limitation in the claim, as no “the” three or more of the truss pipes are previously recited. This is the second time this rejection has been made. 
Claim 4 recites the three or more of the truss pipes. There is insufficient antecedent basis for this limitation in the claim, as no “the” three or more of the truss pipes are previously recited. This is the second time this rejection has been made. 
Claim 13 recites the three or more of the truss pipes. There is insufficient antecedent basis for this limitation in the claim, as no “the” three or more of the truss pipes are previously recited. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 12-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsche (6,615,562) in view of Daas (2001/0308189). 
Fritche describes the claimed as best understood truss (the box frame is essentially a typical box truss) comprising:


2.	Fritsche in view of Daas does not disclose comprising terminal connectors attaching the mounted structures to the attachment devices of the connecting elements such that the mounted structures are located entirely outside the volume of the truss. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add such structure for enlarging the truss perimeter for stability. Examiner notes that there appears to be no criticality for mounted structures being located entirely outside the volume of the truss because while the embodiment of Fig. 2 disclosed such structure, the embodiment of Fig. 4 does not.  
Examiner remarks that because the mounting structures are positively recited as being “located entirely outside” the volume of the truss, under current USPTO policy, the combination is assumed to be recited. The same applies to all dependent claims in which any truss components are positively recited.  

3.	Fritsche in view of Daas discloses the device according to claim 2, Daas further teaching at least two connecting elements (50, 70) are configured to retain (at the corners) cross members (30) 


5.	Fritsche in view of Daas discloses the device according to claim 2, Fritsche in view of Daas further teaching the attachment devices of the connecting elements are attached to the mounted structures without connectors such that the mounted structures are only partly located outside the volume of the truss because the pipes get connected directly at the notched corners and in a polygon, all pipes are in the volume. Examiner notes that there appears to be no criticality for the attachment devices of the connecting elements are attached to the mounted structures without connectors because the opposite is recited in claim 3. 

7.	Fritsche in view of Daas discloses the device according to claim 1, Fritsche further teaching the mounting structures consist of mounting pipes (square tubes pipes), which are parallel with the parallel truss pipes of the truss.

8.	Fritsche in view of Daas discloses the device according to claim 1, Fritsche further teaching the mounting structures consist of rods, parallel with the parallel truss pipes, on which objects are capable of being slid to be suspended.

9.	Fritsche in view of Daas discloses the device according to claim 7, Fritsche further teaching the mounted pipes are part of a scaffolding structure because 104 could act as a scaffold.



13.	Fritsche in view of Daas discloses the device according to claim 1, Fritsche further teaching the pipes are connected by the connecting elements, said connecting elements provided with a central opening (the opening in the middle of the square), through which wires are able to be pulled unhindered over the whole length of the truss (Fig. 6 shows that wires could easily be pulled). 

15.	Fritsche in view of Daas discloses the device according to claim 2, Fritsche in view of Daas further teaching the mounting mounted structures consist of mounting mounted pipes, which are parallel with the parallel truss pipes. 

16.	Fritsche in view of Daas discloses the device according to claim 3, Fritsche in view of Daas further teaching the mounting mounted structures consist of mounting mounted pipes, which are parallel with the parallel truss pipes. 

17.	Fritsche in view of Daas discloses the device according to claim 4, Fritsche in view of Daas further teaching the mounting mounted structures consist of mounting mounted pipes, which are parallel with the parallel truss pipes. 

18.	Fritsche in view of Daas discloses the device according to claim 5, Fritsche in view of Daas further teaching the mounting mounted structures consist of mounting mounted pipes, which are parallel with the parallel truss pipes. 

19.	Fritsche in view of Daas discloses the device according to claim 6, Fritsche in view of Daas further teaching the mounting mounted structures consist of mounting mounted pipes, which are parallel with the parallel truss pipes. 

20.	Fritsche in view of Daas discloses the device according to claim 6, Fritsche further teaching the claimed opening (the big hole in the middle). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add intermediate plates for truss strength. 

21.	Fritsche in view of Daas discloses the device according to claim 1, Fritsche in view of Daas further teaching the connection sheets each have at least four edges (the outermost edges), each of the edges connecting two of the truss pipes because there is an edge between each pipe pair. 

Claim 6 – is rejected under 35 U.S.C. 103 as being unpatentable over Fritsche in view of Daas and in further view of Woods (9,435,060).
6.	Fritsche in view of Daas does not disclose the at least two connecting elements are configured to retain three or more internal lengthways support pipes which run parallel with three or more of the truss pipes of the truss itself and which are held by one or more intermediate plates at an equal distance from each other and at an equal distance to the truss pipes of the truss. Woods discloses such structure at Fig. 6A. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add such Woods pipe structure for enhanced truss strength.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        

/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633